 1

 2

 3

 4

 5
                                 IN THE UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8   MARICELA LAURINO, et al.,                           CASE NO. 1:18-cv-00636-LJO-SAB

 9                                Plaintiffs,            ORDER GRANTING APPLICATION TO
                                                         SHORTEN TIME
10                          v.
                                                         (ECF No. 23)
11   UNITED STATES,

12                                Defendant.

13

14          On September 27, 2019, the United States filed a motion to amend the scheduling order and an

15 application to hear the motion on shortened time. Good cause appearing, IT IS HEREBY ORDERED

16 that:

17          1.      The United State’s application to shorten time is GRANTED;

18          2.      Plaintiffs shall file an opposition to the motion to modify the scheduling order or a

19 statement of non-opposition on or before October 2, 2019;

20          3.      A reply, if any, shall be filed on or before October 4, 2019; and

21          4.      The matter shall be heard on October 9, 2019, at 10:00 a.m. in Courtroom 9 before the

22 undersigned.

23
     IT IS SO ORDERED.
24

25 Dated:        September 30, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                         1
30
